DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2- 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sengun (US Pub. No. 2013/0296934 A1).  Sengun is cited in the IDS filed 1/21/20,
Regarding claim 2, Sengun discloses an apparatus for securing a first object to a second object, comprising 
a deformable anchor body (312) (Figs. 4- 5H), a working suture (20) (Figs. 1, 4- 5H) connected to the anchor body (312), the working suture (20) including a pre-formed knot (30) (Figs. 1, 4- 5H) (Ps. [0033], [0056] - - snare assembly 20 includes a snare 30 formed on a first end 22, and since “snare 30 can be collapsed by moving the knot that forms the snare 30 away from terminal end 24” - - snare 30 is interpreted as a snare knot), and a repair suture (50) (Figs. 1, 4- 5H) (P. [0034] - - flexible sleeve 50 having smooth surface for passing through soft anchor and tissue encapsulates the snare assembly 20) connected to the first object (1003) (Figs. 5A- 5H), wherein, with the 
Regarding claim 3, Sengun further discloses wherein the working suture (20) includes a first suture strand (22) (Figs. 1, 4- 5H) and a second suture strand (24) (1, 4- 5H) (P. [0033]), the first strand (22) being a deployment strand adapted to deform the anchor body (312) to secure the anchor body (312) within the second object (1001) (Fig. 5B) (P. [0053]), and the second strand (24) being a locking strand adapted to secure the repair suture (50) to the anchor body (312) (Figs. 5F- 5H) (Ps. [0057]- [0058] - -final tensioning can be carried out by applying tension to the terminal end 24, or the sleeve 50 if it remains associated with the snare assembly 20).
Regarding claim 4, Sengun further discloses wherein the deployment strand (22) is adapted to be tensioned first to secure the anchor body (312) within the second object (1001) (Fig. 5B) (P. [0053]), and the locking strand (24) is adapted to be tensioned after the deployment strand (22) is tensioned to subsequently secure the repair suture (50) to the anchor body (312) (Figs. 5F- 5H) (Ps. [0057]- [0058] - -final tensioning can be carried out by applying tension to the terminal end 24, or the sleeve 50 if it remains associated with the snare assembly 20).
Regarding claim 5, Sengun further discloses wherein the deployment strand (22) and the locking strand (24) are adapted to be tensioned simultaneously to both secure the anchor body (312) within the second object (1001) and secure the repair 
Regarding claim 6, Sengun further discloses wherein, the working suture (20) and repair suture (50) are adapted to be secured to the anchor body (312) without requiring that a knot be tied after the anchor body (312) is connected to the second object (1001) (See Fig. 5B - - snare assembly 20 and the flexible sleeve 50 that encapsulates it are secured to anchor body (312) without requiring that a knot be tied).
Regarding claim 7, Sengun further discloses wherein the anchor body (312) is deformable in a longitudinal direction, a lateral direction, or both (See Fig. 5B) (P. [0053]).
Regarding claim 8, Sengun further discloses wherein deformation in a longitudinal direction includes longitudinal contraction of the anchor body (312), and wherein deformation in the lateral direction includes lateral expansion of the anchor body (312) (See Fig. 5B) (P. [0053]).
Regarding claim 9, Sengun further discloses wherein the repair suture (50) is adapted to be connected to the working suture (20) by passing at least one end of the 
Regarding claim 10, Sengun further discloses wherein the anchor body (312) includes a substantially tubular cross-section, and wherein the working suture (20) includes an enlargement (32) (Figs. 1, 4- 11J), the working suture (20) connected to the anchor body (312) by being positioned within a hollow interior of the tubular anchor body (316) (Fig. 4) (P. [0045]).
Regarding claim 11, Sengun further discloses wherein the first object (1003) is soft tissue and the second object is bone (1001) (P. [0055]).
Regarding claim 12, Sengun further discloses wherein the working suture (20) extends through at least one opening in the anchor body (318, 319) (Fig. 4) (P. [0045]), the pre-formed knot (30) having an unlocked configuration (Fig. 5D) and a locked configuration (Figs. 5F- 5H) (Ps. [0057]- [0058] - -final tensioning can be carried out by applying tension to the terminal end 24, or the sleeve 50 if it remains associated with the snare assembly 20), wherein the repair suture (50) is slidably received in said pre-formed knot (30) when the knot (30) is in its unlocked configuration (Fig. 5D) and the repair suture (50) is secured within said knot (30) when said knot (30) is in its locked configuration (Figs. 5F- 5H) (Ps. [0057]- [0058] - -final tensioning can be carried out by 
Regarding claim 13, Sengun further discloses wherein the pre-formed knot (30) changes from its unlocked configuration (Fig. 5D) to its locked configuration (Figs. 5F- 5H) by tension applied to the working suture (20) (Ps. [0057] - [0058] - -final tensioning can be carried out by applying tension to the terminal end 24 of working suture (20), or the sleeve 50 if it remains associated with the snare assembly 20).
Regarding claim 14, Sengun discloses an apparatus for securing a first object to a second object, comprising:
a deformable anchor body (312) (Figs. 4- 5H) adapted to be positioned within the second object (1001) (Figs. 5A- 5H);
a working suture (20) (Figs. 1, 4- 5H)  positioned through at least a portion of the anchor body (312), the working suture (20) including a pre-formed knot (30) (Figs. 1, 4- 5H) (Ps. [0033], [0056] - - snare assembly 20 includes a snare 30 formed on a first end 22, and since “snare 30 can be collapsed by moving the knot that forms the snare 30 away from terminal end 24” - - snare 30 is interpreted as a snare knot) positioned at a location along the length of the working suture (20), the pre-formed knot (30) having an unlocked configuration (Fig. 5D) and a locked configuration (Figs. 5F- 5H) (Ps. [0057]- [0058] - -final tensioning can be carried out by applying tension to the terminal end 24, or the sleeve 50 if it remains associated with the snare assembly 20); and
a repair suture (50) (Figs. 1, 4- 5H) connected to the first object (1003) (Figs. 5A- 5H) (P. [0034] - - flexible sleeve 50 having smooth surface for passing through soft anchor and tissue encapsulates the snare assembly 20), the repair suture (50) 
Regarding claim 15, Sengun further discloses wherein the working suture (20) includes a first suture strand (22) (Figs. 1, 4- 5H) and a second suture strand (24) (Figs. 1, 4- 5H) (P. [0033]), the first strand (22) being a deployment strand adapted to deform the anchor body (312) to secure the anchor body (312) within the second object (1001), and the second strand (24) being a locking strand adapted to change the pre-formed knot (30) from its unlocked configuration (Fig. 5D) to its locked configuration (Figs. 5F- 5H) (Ps. [0057]- [0058] - -final tensioning can be carried out by applying tension to the terminal end 24, or the sleeve 50 if it remains associated with the snare assembly 20).
Regarding claim 16, Sengun further discloses wherein the deployment strand (22) is adapted to be tensioned first to secure the anchor body (312) within the second object (1001) (P. [0053]), and the locking strand (24) is adapted to be tensioned after the deployment strand (312) is tensioned to subsequently change the pre-formed knot (30) from its unlocked configuration (5D) to its locked configuration (Figs. 5F- 5H) (Ps. [0057]- [0058] - -final tensioning can be carried out by applying tension to the terminal end 24, or the sleeve 50 if it remains associated with the snare assembly 20).
Regarding claim 17, Sengun further discloses wherein the deployment strand (22) and the locking strand (24) are adapted to be tensioned simultaneously to both 
Regarding claim 18, Sengun further discloses wherein the locked configuration (Figs. 5F- 5H) is adapted to secure the repair suture to the anchor body (Figs. 5F- 5H) (Ps. [0057]- [0058] - -final tensioning can be carried out by applying tension to the terminal end 24, or the sleeve 50 if it remains associated with the snare assembly 20).
Regarding claim 19, Sengun further discloses wherein, the working suture (20) and repair suture (50) are adapted to be secured to the anchor body (312) without requiring that a knot be tied after the anchor body (312) is positioned within the second object (1001) (See Fig. 5B - - snare assembly 20 and the flexible sleeve 50 that encapsulates it are secured to anchor body (312) without requiring that a knot be tied).
Regarding claim 20, Sengun further discloses wherein the anchor body (312) is deformable in a longitudinal direction, a lateral direction, or both (See Fig. 5B) (P. [0053]).
Regarding claim 21, Sengun further discloses wherein deformation in a longitudinal direction includes longitudinal contraction of the anchor body (312), and wherein deformation in the lateral direction includes lateral expansion of the anchor body (312) (See Fig. 5B) (P. [0053]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759.  The examiner can normally be reached on Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/K.R/Examiner, Art Unit 3771                                                                                                                                                                                                        

/WADE MILES/Primary Examiner, Art Unit 3771